Citation Nr: 0409229	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  95-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of surgery for realignment of the 
left patella.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for dysthymia.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In May 1999, the case was transferred to the Atlanta, Georgia 
RO.  

The Board remanded this case in December 2001 for further 
development, which included the issue of entitlement to 
service connection for a psychiatric disorder.  Subsequently, 
in a September 2003 rating action, the RO granted the issue 
of entitlement to service connection for dysthymia and 
assigned an initial evaluation of 30 percent.  Therefore, 
having been granted in full, this issue is no longer on 
appeal before the Board.  As will be discussed in more detail 
below, however, it appears that the veteran's representative 
filed a notice of disagreement to this issue as part of the 
January 2004 VA Form 646 written presentation.  On remand, 
the RO must issue a statement of the case on the issues of 
entitlement to an initial evaluation in excess of 30 percent 
for dysthymia.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The veteran was not examined for this 
left knee disorder as requested by the Board in the December 
2001 Remand.  Specifically, the Board requested that an x-ray 
study be included as part of the examination.  The 
confirmation of degenerative changes of the left knee is 
vital to the veteran's claim.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on her part.

1.  The Board notes that there has been a 
significant change in the law.  On 
November 9, 2000, the President signed 
into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the veteran of 
the time she has in which to submit 
additional evidence.

2.  Make arrangements for the veteran to 
be afforded a VA examination to show the 
nature and extent of the veteran's 
service-connected left knee disorder.  
The examiner must specifically address:

?	The May 2001 VA MRI report 
indicating that there has been an 
interval development of "bone 
marrow infiltration that is 
sharply circumscribed and 
somewhat lobulated within the 
distal femoral and proximal 
tibial epiphyseal areas".  The 
etiology is noted to be 
"indeterminate".  The examiner 
must explain whether this "bone 
marrow infiltration" is related 
to the veteran's service-
connected post-operative left 
knee disorder and/or whether it 
results in additional left knee 
disability.  

?	Schedule an x-ray study to rule 
out whether the veteran has 
degenerative changes of the left 
knee.  The examiner must provide 
an opinion based on an x-ray 
study as to whether or not the 
veteran has degenerative changes 
of the left knee.

?	In addition, the examiner should 
order such tests as he/she deems 
necessary, to include range of 
motion testing by the orthopedic 
examiner.  The claims folders 
must be made available to the 
physician prior to the 
examination so that he/she may 
review pertinent aspects of the 
veteran's medical history and 
comment upon the effects of the 
veteran's service connected 
disability on ordinary activity 
and on how the disability impairs 
her functionally.  

?	In reporting range of motion, the 
examiner should specifically 
identify any motion accompanied 
by pain. The physician should be 
requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.

?	Tests of joint motion against 
varying resistance should be 
performed. The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described. To the 
extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be 
assessed in terms of additional 
degrees of limitation of motion.

?	The examiner should provide an 
opinion concerning the impact of 
the veteran's service-connected 
left knee disorder disability on 
her ability to work.  The 
examiner should also provide an 
opinion concerning the impact of 
the veteran's other service-
connected disorders, including 
dysthymic disorder, tinnitus, a 
superficial scar of the left 
knee, a scar of the chin, and 
residual post-traumatic 
headaches, on the veteran's 
ability to work, to include 
whether these service-connected 
disorders, considered either 
separately or in combination, 
render the veteran unemployable.  
The rationale for all opinions 
expressed should also be 
provided.

?	Send the claims folders to the 
examiner for review.

3.  In a September 2003 decision, the RO 
granted the veteran's claimed issue of 
entitlement to service connection for 
dysthymic disorder and assigned an 
initial rating of 30 percent.  It appears 
that the veteran's representative filed a 
notice of disagreement with the original 
rating as part of the January 2004 VA 
Form 646, which was filed with the RO.  
On remand, the RO must issue a statement 
of the case on the issue of entitlement 
to an initial evaluation in excess of 30 
percent for dysthymia.  See Manlincon, 12 
Vet. App. 238.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

5.  Then, the RO should readjudicate the 
appellant's claims.  If the determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




